Vanderburgh, J.
The plaintiff recovered a verdict, under the direction of the court, for $205 and interest for money advanced by Stevens & Co., of whose insolvent estate the plaintiff is receiver. The evidence in the case tended to show that the defendant had expended the proceeds of bonds lawfully issued in the erection of a schoolhouse for the district, but the money derived from the bonds was insufficient to complete the building, and thereupon the treasurer of the district, one Peterson, arranged with Stevens & Co., who were bankers, for additional funds to complete the same, and drew checks upon them for the amount of $205, which were honored and paid, though the district had no funds, and the money was expended in paying for labor and material furnished for the building, under the direction of the treasurer and other officers of the board. It does not appear that the board, as such, ever authorized the loan in question or the expenditure of the money in the manner stated, but the money was secured and expended, as may be inferred, by individual members or officers of the board, upon the belief that their action in the premises would be approved by the defendant and the district. A school-district order was subsequently issued to Stevens & Co. for the amount, but whether at a lawful meeting of the board is left in doubt by the evidence.
The question,' then, is whether the mere fact that the money was received and expended by the officers of the district in improving its property, though without lawful authority, raises a liability against the corporation for money had and received, or is sufficient to create an estoppel against the district to deny its liability therefor. But it cannot be said that the district has either received or expended the money, or that it was bound by the acts of its officers, and no estoppel or ratification can be inferred from the fact that it retains and enjoys the benefit of the expenditure, because it is inseparable from its property, and the case is unlike an unauthorized *388purchase of chattels, which could he restored. It has no option to reject the improvement in this instance. Shaw v. Church, 44 Minn. 25, (46 N. W. Rep. 146.) It would be a very unsafe rule to estab-, lish to hold that school officers might borrow money at their pleas- ] ure, and bind the district because the same is expended by them in improving the property of the district. The case is to be distinguished from Borough of Henderson v. County of Sibley, 28 Minn. 515, (11 N. W. Rep. 91.) There the money claimed had been deposited in the county treasury, and was used and expended by the county in the erection of a courthouse, which it had authority to build. It was expended for a lawful purpose by the proper authorities, and the county could not deny that it had, or had used for its benefit, plaintiff’s money, received without consideration, and was bound to refund.
(Opinion published 55 N. W. Rep. 1113.)
Order reversed, and new trial granted.